Townsend, J.
— Appellant, a licensed saloon keeper, sought to enjoin appellee, prosecuting attorney for Lake county, from enforcing the Prohibition Law (Acts 1917 p. .15). Appellee’s demurrer to the complaint was sustained.
The validity of the act, under the state and federal Constitutions, is brought in question.
The points presented having been determined in the case of Schmitt v. F. W. Cook Brewing Company (1918), ante 623, 120 N. E. 19, 23, at this term, the judgment is affirmed.
Spencer, J., dissents.